DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Schuetz (US 5843090) fails to disclose a radiopaque marker adjacent a proximal end of the balloon. While not shown in the figures, Schuetz expressly discloses that “In certain embodiments, a radiopaque band will define the proximal and/or distal end of the balloon” (see col.2, lines 17-19). 
The rejections of claims 47-51 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz (US Patent 5843090), hereinafter Schuetz, in view of Hamilton et al. (US Patent 6514228), hereinafter Hamilton.
	Regarding claim 47, Schuetz teaches a delivery device (10) comprising:
	an inner shaft configured to receive a self-expanding intraluminal device for deployment from the delivery device into a vessel (inner catheter 12 capable of receiving self-expanding stent 30, see col. 1, lines 37-50 and Fig. 3 and 4 );
	an outer sheath outward of the inner shaft and movable with respect to the inner shaft, the outer sheath having a pre-deployment position in which the self-expanding intraluminal device is covered and a delivery position in which the self-expanding intraluminal device is uncovered to release the self-expanding intraluminal device from the delivery device (outer catheter 20 is disposed about inner catheter 12 and retraction of catheter 20 deploys stent 30, see col. 1, lines 37-50, col. 2, lines 20-57 and Fig. 3 and 6);
	a post-deployment dilation device comprising: a balloon attached to the outer sheath of the delivery device, the balloon having a pre-actuated configuration having a pre-deployment diameter and an actuated configuration having a deployment diameter larger than the pre- deployment diameter (balloon 26 on outer catheter 20 is delivered in deflated configuration and inflated after deployment of stent 30, see col. 2, lines 20-57);
a distal radiopaque marker adjacent the distal end of the balloon, wherein the distal radiopaque marker is spaced from a distal end of the outer sheath and a proximal radiopaque marker adjacent the proximal end of the balloon (radiopaque markers may 
wherein the post deployment dilation device is configured to apply a radial force to an inner surface of the self-expanding intraluminal device after deployment of the self- expanding intraluminal device to improve at least one of expansion of the self-expanding intraluminal device or seating of the self-expanding intraluminal device in the vessel (balloon 26 may be positioned radially inward of the stent 30 to further set or expand the stent 30, see col. 3, lines 9-37).
	Schuetz also teaches an inflation lumen in the outer sheath in fluid communication with the balloon (inflation lumen 42 in outer sheath 20 fluidly coupled to balloon 26, see col.1, lines 65-67, col. 2, line 1, and  Fig. 4). Schuetz fails to teach that there is a second inflation lumen in fluid communication with the balloon evenly spaced apart from the first.
	Hamilton discloses a similar device that is a stent delivery device. Hamilton discloses a first embodiment of the balloon having a single inflation lumen (34, Fig. 2A) and second embodiment having two inflation lumens (38, Fig. 2B), which are known as equivalent structures for providing the same function (Col 4, lines 6-23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the delivery device of Schuetz to include a second inflation lumen spaced evenly apart from the first as taught by Hamilton since singular lumen fluid paths and multiple lumen fluid paths have been 
Regarding claim 49, the combination of Schuetz and Hamilton teach the device of claim 47, wherein a length of the balloon is the same as a length of the intraluminal device (the deployed length of balloon 26 is the same as the deployed length of stent 30, see Schuetz Fig. 7).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz (US Patent 5843090) in view of Hamilton et al. (US Patent 6514228) as applied to claim 47 above, and further in view of Kassab (WO 2011103107), hereinafter Kassab.
Regarding claim 48, the combination of Schuetz and Hamilton teach the device of claim 47, having an inflatable balloon for stent deployment (balloon 26 inflated for deployment of stent 30, see Schuetz col.3, lines 26-37 and Fig. 3). The combination of Schuetz and Hamilton is silent about a mechanism for inflating the balloon including a pressure sensor configured to detect a pressure within the balloon and communicate with and provide instructions to an inflation device to avoid inflating the balloon past a set threshold. 
Kassab discloses a similar device for stent deployment including a balloon wherein there is a pressure sensor within the balloon for inflating the balloon until a threshold pressure is reached (see page 12, lines 1-10). The pressure sensor can connect to a data acquisition system (100) and the balloon inflation may be automatically controlled by inflation system (105) (see page 24, line 27-30, page 25, lines 1-3 and Fig. 3). While Kassab does not expressly disclose a connection between 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon as taught by the combination of Schuetz and Hamilton, to include a pressure sensor in communication with an inflation device to avoid exceeding a threshold pressure as taught by Kassab, since doing so would ensure proper positioning of the stent (see Kassab page 12, lines 3-5).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz (US Patent 5843090) in view of Hamilton et al. (US Patent 6514228) as applied to claim 47 above, and further in view of Kao (US Patent Publication 20090276031), hereinafter Kao.
Regarding claim 50, the combination of Schuetz and Hamilton teach the device of claim 47, wherein the outer sheath comprises a guidewire lumen (a guide wire may be inserted in lumen 34, see Schuetz col. 2, lines 1-4 and Fig. 2). The combination of Schuetz and Hamilton fails to teach an exit aperture distal to a proximal end of the outer sheath.
Kao discloses a similar stent delivery device wherein a guidewire lumen is provided in the outer sheath along with an exit aperture distal to a proximal end of the outer sheath (guidewire tube 34 has exit port 35 distal to a proximal end of the outer sheath 25, see paragraph [0066] and Fig. 1) for the purpose of allowing rapid catheter exchange with smooth retraction of the outer sheath (see paragraph [0008]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the guidewire lumen as taught by the .
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz (US Patent 5843090) in view of Hamilton et al. (US Patent 6514228) as applied to claim 47 above, and further in view of Kassab (WO 2011103107), and further in view of Kao (US Patent Publication 20090276031).
Regarding claim 51, the combination of Schuetz and Hamilton teach the device of claim 47, wherein a length of the balloon is the same as a length of the intraluminal device (the deployed length of balloon 26 is the same as the deployed length of stent 30, see Schuetz Fig. 7) and wherein the outer sheath comprises a guidewire lumen (a guide wire may be inserted in lumen 34, see Schuetz col. 2, lines 1-4 and Fig. 2), and wherein each of the two inflation lumens is oblong (lumens 38 are oblong, see Hamilton Fig. 2B and lumen 42 is oblong, see Schuetz Fig. 4). The combination of Schuetz and Hamilton fails to teach a pressure sensor configured to detect a pressure within the balloon and communicate with and provide instructions to an inflation device to avoid inflating the balloon past a set threshold and an exit aperture distal to a proximal end of the outer sheath.
Kassab discloses a similar device for stent deployment including a balloon wherein there is a pressure sensor within the balloon for inflating the balloon until a threshold pressure is reached (see page 12, lines 1-10). The pressure sensor can connect to a data acquisition system (100) and the balloon inflation may be automatically controlled by inflation system (105) (see page 24, line 27-30, page 25, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon as taught by the combination of Schuetz and Hamilton, to include a pressure sensor in communication with an inflation device to avoid exceeding a threshold pressure as taught by Kassab, since doing so would ensure proper positioning of the stent (see Kassab page 12, lines 3-5).
The combination of Schuetz, Hamilton, and Kassab fails to teach an exit aperture distal to a proximal end of the outer sheath.
Kao discloses a similar stent delivery device wherein a guidewire lumen is provided in the outer sheath along with an exit aperture distal to a proximal end of the outer sheath (guidewire tube 34 has exit port 35 distal to a proximal end of the outer sheath 25, see paragraph [0066] and Fig. 1) for the purpose of allowing rapid catheter exchange with smooth retraction of the outer sheath. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the guidewire lumen as taught by the combination of Schuetz, Hamilton, and Kassab, such that it comprises an exit aperture as taught by Kao, since doing so would allow for smooth retraction of the outer sheath and less cumbersome catheter exchanges (see Kao paragraph [0008]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155.  The examiner can normally be reached on Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771